If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  September 3, 2020
              Plaintiff-Appellee,

v                                                                 No. 330612
                                                                  Oakland Circuit Court
ALEX JAY ADAMOWICZ,                                               LC No. 2014-251162-FC

              Defendant-Appellant.


Before: STEPHENS, P.J., and K. F. KELLY and MURRAY, JJ.

STEPHENS, P.J. (concurring).

       I concur in the result only.



                                                           /s/ Cynthia Diane Stephens




                                              -1-